Name: Council Regulation (EEC) No 1842/83 of 30 June 1983 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  teaching
 Date Published: nan

 7. 7. 83 Official Journal of the European Communities No L 183/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1842/83 of 30 June 1983 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren schoolchildren as last amended by Regulation (EEC) No 11 88/82 (6), should be repealed, HAS ADOPTED THIS REGULATION : Article 1 1 . The aid referred to in Article 26 of Regulation (EEC) No 804/68 shall be granted for a period of not less than five years as from the 1983/84 milk year. 2 . The beneficiaries of the Community aid shall be schoolchildren and students attending a school to be defined in the detailed rules of application . 3 . In the case of whole milk, the Community aid shall be equal to 125 % of the target price of milk applicable for the milk year concerned. In the case of the other milk products referred to in Article 2(1 ), the amounts of aid shall be determined taking into account the milk content of the products concerned . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Article 26 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 26 (3) of Regulation (EEC) No 804/68 provides for the adoption by the Council of general rules governing the aid scheme for the supply to schoolchildren of milk and certain milk products falling within heading No 04.01 or 04.04 or sub ­ heading 22.02 B or of yoghourt falling within subhea ­ dings 04.02 B, 18.06 D and 21.07 D of the Common Customs Tariff ; Whereas the beneficiaries of the Community aid, the maximum daily quantities and the characteristics of the products distributed must be determined at Community level ; Whereas, for financing purposes, this measure may be treated as one of the measures referred to in Article 4 of Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the market in milk and milk products (3), as last amended by Regulation (EEC) No 1209/83 (4) ; Whereas, as a result of the amendment of Article 26 of Regulation (EEC) No 804/68 , Council Regulation (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to Article 2 1 . The Community aid referred to in Article 1 shall apply to : (a) whole milk which has been pasteurized or subjected to a UHT process ; (b) chocolate-flavoured or flavoured whole milk which has been pasteurized, sterilized or subjected to a UHT process ; (c) whole milk yoghourt falling within heading No 04.01 of the Common Customs Tariff. (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163 , 22 . 6 . 1983, p. 56 . (3) OJ No L 131 , 26 . 5 . 1977, p. 6 . (4) OJ No L 132, 21 . 5 . 1983, p. 6 . 0 OJ No L 131 , 26 . 5 . 1977, p. 8 . 6) OJ No L 140, 20 . 5 . 1982, p. 7. No L 183/2 7. 7 . 83Official Journal of the European Communities In accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 , the following may be included in the list of subsidized products : (a) untreated whole milk ; (b) semi-skimmed milk ; (c) chocolate-flavoured or flavoured semi-skimmed milk which has been pasteurized, sterilized or subjected to a UHT process ; (d) skimmed milk ; (e) chocolate-flavoured or flavoured skimmed milk which has been pasteurized, sterilized or subjected to a UHT process ; (f) buttermilk ; (g) yoghourt containing sugar, cocoa or fruit in a maximum proportion to be determined ; (h) certain cheeses to be determined in the detailed rules of application . The Commission may, in the detailed rules of applica ­ tion lay down special requirements, in particular regarding quality, and permit derogations regarding the treatment of the milk. 2 . The products referred to in paragraph 1 supplied to a school shall amount to not more than 0,25 litre of milk equivalent per pupil per school day. This maximum may, however, be increased in accordance with the procedure laid down in Article 30 of Regula ­ tion (EEC) No 804/68 where the nature of the school enables any change in the destination of the products in question to be avoided . Article 3 This measure shall , to an extent to be determined in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 , constitute one of the measures referred to in Article 4 of Regulation (EEC) No 1079/77. Article 4 Regulation (EEC) No 1080/77 is hereby repealed. Article 5 This Regulation shall enter into force on 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1983 . For the Council The President H.-J . ROHR